HOOPER, Chief Justice
(concurring in the result).
I agree with Justice Lyons that the law of Alabama allows a political party to set its own rules for determining the winner of a primary election. However, I would point out one sad result in this particular case. The Democratic Executive Committee apparently has little concern that the candidate receiving the most votes in this particular election may have lost. There appears to be little concern on the part of the Alabama *313Democratic Party that certain persons who voted in the Democratic Primary were convicted felons and were, therefore, ineligible to vote, under Alabama law. There also appears to be little concern as to the number of those ineligible voters; this means that the number of convicted felons and possibly invalid absentee ballots appears to be sufficient to change the result of the election. And even if there is a genuine issue of material fact as to whether these propositions are true, the Alabama Democratic Party does not appear to be concerned about the fact that convicted felons — ineligible voters — may have determined who would be that Party’s nominee for the District 56 House of Representatives seat.
Nevertheless, it is clear that Alabama law does not allow this Court to question the procedures a political party uses in determining the contest of a primary election, unless those procedures conflict with Alabama election law or federal law. The requirements relied upon by the Alabama Democratic Executive Committee in refusing to hear McA-dor/s election challenge have not been shown to conflict with state or federal law; therefore, I must concur in the result of the lead opinion, to affirm the trial court’s judgment dismissing McAdor/s challenge to the Democratic Party’s decision to exclude evidence of illegal voting by convicted felons. As the evidence (the evidence presented by McAdory) stands now, and as it will remain, according to the Democratic Party’s decision, it seems that the Democratic Party cares little whether the loser won or the winner lost. That does not appear to me to be a good example of democracy.